Opinion by
McClellan, C. J,
The appellant, O. C. Skews, recovered a judgment against W. H. Harney, and upon this judgment a writ of garnishment was sued out and served upon one Rose Huey. Upon the garnishee filing his answer, it was contested by the plaintiff. Upon issue being joined between the plaintiff and the garnishee, as directed by law in such cases, it was shown that Harney for a term of two years was to do the sanitary -work for the city of Bessemer and for such work was to receive 85 per cent, of the amount collected by the city from individuals and corporations for sanitary work done on their premises. Huey was the clerk and treasurer of the city of Bessemer, and before making Ms answer held in his hands a certain sum of money which had been paid to him as treasurer of the city of Bessemer b.y a corporation for sanitary work done on its premises. In receipting for said money he signed his name thereto as clerk and treasurer of the city of Bessemer.
There was introduced in evidence a resolution of the city council of Bessemer authorizing the contract with Huey as stated above. The cause was tried by the court without the intervention of a jury, and upon the hearing of all the evidence, the court rendered judgment in favor of the garnishee, discharging him. From this judgment the plaintiff appeals.
On this appeal, it is held that the money sought to be subjected by garnishment to the debt of Blarney was made up of sanitary demands collected by the city and in the hands of its treasurer in accordance with a resolution passed by the city council, and that it was, therefore, not subject to the garnishment.
The judgment is affirmed.